DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In line 13 of claim 1 and line 14 of claim 13, ‘fame member’ should read –frame member--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 8 and 19 require the entire exterior surface rearward of the return portion to be formed of the polymeric body; however, .
Claim 17 requires the inner surface of the frame member not being embedded by the polymeric body whereas claim 13 discloses a portion of the frame member being embedded by the polymeric body.  If the inner surface of the frame member is not embedded, it contradicts claim 13 being that the term ‘embedded’ means within or surrounded.  Based on the above, claim 17 is not enabling.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 6 and 15, the language ‘other metallic elements’ is considered indefinite.  The language covers metals that have not be vetted or discovered by the applicant.  
Regarding claim 8 and 19, see the above regarding the 35 U.S.C. 112(a) or first paragraph rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8, 10, 12, 13, 15, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al. (USPN 6558271) in view of Kobayashi (USPN 7258624).
	Regarding claim 1, Beach et al. discloses a club head having a base member 16 and a polymeric member.  The base member has a face portion, a return portion, a sole portion, a body member portion, a hosel area, and a frame member (See Figure 16).  The polymeric body has a crown portion and a body portion and forms the top, rearmost portions, and a portion of the sole.  The face portion and the return portion are integrally connected to form a cup face structure (See Figure 16).  Beach et al. discloses polymeric body covering the outer portion of the frame member but does not discloses if it embeds the frame member.  Kobayashi discloses a club head having a frame member with a plurality of holes therein wherein a polymeric body embeds the frame member (See Figure 3 and Summary of the Invention).  Though Kobayashi shows the crown portion employing the method, it is noted that it can be applied to other parts of the club head as well such as sole and sides of the club head (See Column 6, lines 13 through 21).  One having ordinary skill in the art would have found it obvious to have the frame member embedded by the polymeric body, as taught by Kobayashi, in order to increase 
	Regarding claim 6, Beach et al. discloses the base member made of materials such as steel, titanium, and aluminum.
	Regarding claim 8, Beach et al. discloses the polymeric body forming the entire exterior surface of the club head rearward of the return portion.
	Regarding claim 10, Kobayashi discloses the polymeric body forming a shell-like structure on the interior wall of the base member. 
	Regarding claim 12, Beach et al. discloses the weight element located proximate a rear of the club head toward a sole portion (See Figure 17).
	Regarding claim 13, see the above regarding claim 1.  In addition, rotational molding is a product by process.  Being that the same structural result is being achieved by Kobayashi, the process is considered to have been met.
	Regarding claim 15, see the above regarding claim 6.
	Regarding claim 18, see the above regarding claim 12.
	Regarding claim 19, see the above regarding claim 8.
Claim 11 and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al.  (USPN 6558271) in view of Kobayashi (USPN 7258624) further in view of Palumbo et al. (USPN 7354354).
	Regarding claims 11 and 20, Beach et al. in view of Kobayashi does not disclose metal containing material on the exterior surface of the polymeric body.  Palumbo discloses metallic material used for coating club heads.  The metallic material can be used on polymeric material.  One having ordinary skill in the art would have found it .  
Claims 7 and 16 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al. (USPN 6558271) in view of Kobayashi (USPN 7258624) further in view of Kumamoto (USPN 71228662).
	Regarding claims 7 and 16, Beach et al. in view of Kobayashi does not disclose the volume of the club head.  Kumamoto discloses that it is desirable to have a club head of 350cc to 550cc to achieve a high hitting sound (See Column 3, lines 15 through 19).  One having ordinary skill in the art would have found it obvious to have the above volume range, as taught by Kumamoto, in order to achieve a high hitting sound.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 11-14, 18, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11220075 in view of Kobayashi (USPN 7258624). US Patent 7258624 claims the same subject matter except for the polymeric body forming the crown and body portion.  Kobayashi discloses a club head having a polymeric body forming the crown portion and suggest that it can make up other portions of the club head (See Column 6, lines 13 through 21).  One .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711